
	

113 HR 5598 IH: Travel and Resource Access Including Local Stakeholders Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5598
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Gosar (for himself, Mr. Franks of Arizona, Mr. Ribble, Mr. Jones, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require the Bureau of Land Management to incorporate the needs, uses, and input of affected
			 communities, and to obtain the concurrence of affected communities, before
			 taking any travel management action affecting access to public lands,
			 including access to mining claims or access using motorized vehicles or
			 nonmotorized means, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Travel and Resource Access Including Local Stakeholders Act.
		2.Conditions on Bureau of Land Management access travel management actions for units of the bureau of
			 land management derived from the public domain
			(a)DefinitionsIn this section:
				(1)Access travel management actionThe term access travel management action means any Bureau of Land Management action regarding public lands that—
					(A)will, or can reasonably be expected to, alter public access to public lands, including any change
			 in access to mining claims or access using motorized vehicles or
			 nonmotorized means resulting from—
						(i)the decommissioning in whole or in part of a road, trail, or combination road and trail system;
						(ii)a change in the status of a road as open or closed; or
						(iii)a change in road densities; and
						(B)requires the preparation of an environmental impact statement or environmental assessment under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.).
					(2)Affected countyThe term affected county means—
					(A)a political subdivision whose boundaries contain public lands affected by an access travel
			 management action; or
					(B)a political subdivision adjacent to a political subdivision described in subparagraph (A).
					(3)Political subdivisionThe term political subdivision means any county, municipality, city, town, or township created pursuant to State law.
				(4)Public landsThe term public lands has the meaning given that term in section 103(e) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1702).
				(5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management.
				(b)Consultation with affected counties requiredAs a condition on the preparation of an environmental impact statement or environmental assessment
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et
			 seq.) for a proposed access travel management action, the Secretary shall
			 consult with each affected county for the purpose of incorporating the
			 needs, uses, and input of affected counties.
			(c)Concurrence of affected counties requiredThe Secretary may not implement an access travel management action unless and until the Secretary—
				(1)complies with the consultation requirement imposed by subsection (b); and
				(2)obtains the concurrence of each affected county for implementation of the access travel management
			 action.
				
